Case 1:19-cv-00225-LY Document 8 Filed 03/26/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

BANDSPEED, LLC,
Plaintiff,
CASE NO. 1:£19-cv-225

Ve

CURTIS INTERNATIONAL LTD.

ta WA a a WA Go

Defendant.

AFFIDAVIT OF SERVICE UPON CURTIS INTERNATIONAL LTD.

I, Zachary Carr, process server, am employed by Hamilton-Toronto Area Process
Serving Inc., whose business address is 1070 Main St W, Unit F, Hamilton, ON

L8S 1B4, Canada, being duly sworn, make my oath and state the following:

1. I am over 21 years of age; and am authorized to serve legal process in
Canada;

2. On or about March 16, 2019, I was instructed by my manager, Debbie
Alderson, in turn instructed by Legal Language Services, an international
litigation support firm located in Leawood, Kansas, in turn instructed by
the Petitioner’s attorneys with the Law firm DiNova Price LLP, to serve
upon Defendant Curtis International Ltd. (“Curtis”) the following
documents:

Hague Service Convention “Notice”
Hague Service Convention “Summary”

Summons in a Civil Action
Complaint
3

Case 1:19-cv-00225-LY Document 8 Filed 03/26/19 Page 2 of 7

According to Petitioner's attorney, Curtis is located at:
315 Attwell Drive
Toronto

Ontario MOW 5Ccl
CANADA

An attempt to serve Curtis was made at the above address on March
18, 2019. The building on the location was vacant.
Pulling the corporate registration record allowed me to verify that
Curtis is now located at:

7045 Beckett Drive, Unit 15

Mississauga, ON L5S 233

On March 20, 2019 at 4:05 pm, I traveled to the Beckett Drive
address, with the intention of serving the above referenced
documents upon Curtis.
There I met with Monica Ng, who is the receptionist for Curtis. I
handed Ms. Ng the above referenced documents, while I informed her
that he was being served on behalf of Curtis with legal process. Ms.
Ng accepted the documents.
Ng is approximately 35, 150 lbs, 5'7”, Asian female with black
hair.
I believe service to have been effected upon Curtis was effected in
accordance with a method prescribed by the internal laws of Ontario,
Canada for civil matters within this jurisdiction and thus in
accordance with Article 10(b) of the Hague Convention of 15 November
1965 on the Service Abroad of Judicial and Extrajudicial Documents
in Civil or Commercial Matters and in compliance with the laws of

the United States.
Case 1:19-cv-00225-LY Document 8 Filed 03/26/19 Page 3 of 7

I declare under penalty of perjury under the laws of the United
States and Canada that the foregoing statements are true and accurate

to the best of my knowledge and belief.

SS
March 992 2919 9 _ :
Date Zachary “arr, Process Server

SUBSCRIBED and SWORN to me at Hamm lton_: Ontario, Canada before me on

this Dad aay of March 2019.

 

     
  

Signature 6f Canadian Cammissioner of Oaths

[Seal of Canadian Commissioner of Oaths}

Brooke Marie Bisset Caray, a
Commissioner, stc., Province of Ontario
for Hamilton-Toronto Area Process

Serving Inc. and for Procass Serving o
Expires December 27,2019. on
Case’1:19-cv-00225-LY Document 8 Filed 03/26/19 Page 4 Of 7 1:19-0v-00225-RP
NOTICE

(recommended by the Fourteenth Session of
Hague Conference of October, 1980)

identité et adresse du destinataire
identity and address of the addressee

 

CURTIS INTERNATIONAL LTD.
315 Attwell Drive
Toronto
Ontario M9W 5C1
CANADA
-OR-
wherever the Defendant may be found in Canada

 

 

 

TRES IMPORTANT

LE DOCUMENT CLJOINT EST DE NATURE JURIDIQUE ET PEUT AFFECTER VOS DROITS ET OBLIGATIONS, LES "ELEMENTS
ESSENTIELS DE L'ACTE* VOUS DONNENT QUELQUES INFORMATIONS SUR SA NATURE ET SON OBJET. IL EST TOUTEFOIS
INDISPENSABLE DE LIRE ATTENTIVEMENT LE TEXTE MEME DU DOCUMENT. iL PEUT ETRE NECESSAIRE DE DEMANDER
UN AVIS JURIDIQUE.

$1 VOS RESSOURCES SONT INSUFFISANTES, RENSEIGNEZ-VOUS SUR LA POSSIBILITE D'OBTENIR L'ASSISTANCE JUDICIAIRE
ET LA CONSULTATION JURIDIQUE SOIT DANS VOTRE PAYS SOIT DANS LE PAYS D'ORIGINE DU DOCUMENT,

LES DEMANDES DE RENSEIGNEMENTS SUR LES POSSIBILITES D'OBTENIR L'ASSISTANCE JUDICIAIRE OU LA
CONSULTATION JURIDIQUE DANS LE PAY'S D'ORIGINE DU DOCUMENT PEUVENT ETRE ADRESSEES :

Texas RioGrande Legal Aid, Inc.
Austin Office
4920 North 1-35
Austin, Texas 78751
U.S.A.
Tel. 1.512.374.2700

IMPORTANT

THE ENCLOSED DOCUMENT IS OF A LEGAL NATURE AND MAY AFFECT YOUR RIGHTS AND OBLIGATIONS. THE
"SUMMARY OF THE DOCUMENT TO BE SERVED" WILL GIVE YOU SOME INFORMATION ABOUT ITS NATURE AND PURPOSE.
YOU SHOULD, HOWEVER, READ THE DOCUMENT ITSELF CAREFULLY. IT MAY BE NECESSARY TO SEEK LEGAL ADVICE.

IF YOUR FINANCIAL RESOURCES ARE INSUFFICIENT YOU SHOULD SEEK INFORMATION ON THE POSSIBILITY OF
OBTAINING LEGAL AID OR ADVICE EITHER IN THE COUNTRY WHERE YOU LIVE OR IN THE COUNFRY WHERE THE
DOCUMENT WAS ISSUED.

ENQUIRIES ABOUT THE AVAILABILITY OF LEGAL AID OR ADVICE IN THE COUNTRY WHERE THE DOCUMENT WAS ISSUED
MAY BE DIRECTED TO:

Texas RioGrande Legal Aid, Inc.
Austin Office
4920 North 1-35
Austin, Texas 78751
U.S.A,
Tel. 1.512.374.2700
Case’1:19-cv-00225-LY Document 8 Filed 03/26/19 Pages a!

SUMMARY OF THE DOCUMENT TO BE SERVED
ELEMENTS ESSENTIELS DE L'ACTE

1;19-ev-00225-RP

Convention on the service abroad of judicial and extrajudicial documents in civil or commercial
matters, signed at The Hague, November 15, 1965.
Convention relative @ la signification et 4 la notification 4 I'diranger des actes judiciaires et extrajudiciares
en matiére civile ou commerciale, signée a La Haye, le 15 Novembre 1965.

(article 5, fourth paragraph)
farticle 5, alinéa 4)

Name and address of the requesting authority: = Tom R, McLean, Esq.
Nom et adresse de lauiorité requérante : LEGAL LANGUAGE SERVICES

8014 State Line Road, Suite 110, Leawood, Kansas 66208, U.S.A.
Tel. 1.913.341.3167

Particulars of the partics*:
identité des parties: | BANDSPEED, LLC. Plaintiff

CURTIS INTERNATIONAL LTD., Defendant

 

JUDICIAL DOCUMENT**
ACTE JUDICIAIRE

Nature and purpose of the document:
Nature et objet de Vacte: _ To give notice to the Defendant of the commencement of a civil claim against it,
and to summon it to Answer or otherwise respond.

 

Nature and purpose of the proceedings and, where appropriate, the amount in dispute:
Nature et objet de instance, le cas échéant, fe montant du litige: _ A civil action has been commenced against the Defendant.

 

Date and place for entering appearance**;
Date et lieu de la comparution: _ Within twenty-one (21) days after service of the Summons (not counting the day of receipt), Defendant must
serve on the Plaintiff's Attorney (DiNovo Price LLP) an Answer to the attached Complaint or a Motion under Rule [2 of the Federal Rules of

Civil Procedure. Defendant also must file its Answer or Motion with the United States District Court, Western District of Texas, Austin
Division located at: 501 West Fifth Street, Austin, Texas 78701, U.S.A.

Court which has given judgment**:

 

 

duridiction qui a rendw la décision : N/A
Date of judgment**:
Date de ia décision : N/A

 

 

Time limits stated in the document**:
Indication des délais figurant dans t'acte: _ Within twenty-one (21) days after service of the Summons (not counting the day of receipt), Defendant
must serve on the Plaintiff's Attorney (DiNovo Price LLP) an Answer to the attached Complaint or a Motion under Rule 12 of the Federal

Ruies of Civil Procedure. If Defendant fails to respond, Judgment by default wil! be entered against it for the relief demanded in the Complaint.
Defendant also must file its Answer or Motion with the Court.

EXTRAJUDICIAL DOCUMENT**
ACTE EXTRAJUDICIAIRE

Nature and purpose of the document:
Nature et objet de l'acte : N/A

 

Time limits stated in the document**:
Indication des délais figurant dans l'acte : N/A

 

*  Wappropriate, identity and address of the person interested in the transmission of the document,

Sil ya teu, dened et actress dle la personne intérexrde d fa ineeonixcon de Sacte. #15, Government Printing Office: 1990-263-21 115302
** Delete if inappropriate,

Rayer fes mentions iinutiles, 3
Case. 1:19-cv-00225-LY Document 8 Filed 03/26/19 Page 6 of 7
Case 1:19-cv-00225-RP Document6 Filed 03/08/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

for the

Bandspeed, LLC )

)

)

)

-  Plaintiff(s)- )
v. Civil Action No. 1:19-cv-225RP

Curtis International LTD )

)

)

oon cee )

Defendant(s) }

SUMMONS IN A CIVIL ACTION

Curtis International LTD
315 Atwell Dr.,
Toronto, Ontario, Canada, M9W SC1

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are: .

Adam G. Price

DiNovo Price LLP

7000 N. Mopac Expressway
Suite 350

Austin, Texas 78731

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Jeannette J. Clack
CLERK OF COURT

uc

\L_Sigtattre of Cler, Deputy Clerk

Date: March 8, 2019

 
- Case 1:19-cv-00225-LY Document 8 Filed 03/26/19 Page 7 of 7
Case 1:19-cv-00225-RP Document6 Filed 03/08/19 Page 2 of 2

AO 440 (Rev. 66/12) Summons in a Civil Action (Page 2}
Civil Action No. 1:19-cv-225

PROOF OF SERVICE
(This section should not be filed with the court uniess required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (dare)

CI personally served the summons on the individual at (place)

 

 

on (date) ;or

O ! left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

On (date) , and mailed a copy to the individual’s last known address; or

& I served the summons on (name of individual) , who is

 

designated by Jaw to accept service of process on behalf of (name of organization)

 

 

 

On {date} ; or
OC | returned the summons unexecuted because :or
O Other (specify):
My fees are $ for travel and §$ for services, for a total of $ 0.00

] declare under penalty of perjury that this information is true.

Date:

 

Server's signature

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
